Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Overview
New 35 U.S.C. §§ 112 & 103 rejections necessitated by amendment

Claim Interpretation
	The current claims state a “water sterilization device,” thus necessitating the interpretation of the term “sterilization.” 
	The term “sterilize” is known in the art to mean that all – that is 100% - of organisms are killed. However, the specification describes how the device will inactivate about 60-99.9999% of bacteria. App. Spec. [0067]. Although the device can come close to 100%, the specification does not state 100%. Therefore in light of the specification, the term “sterilize” will be interpreted to include values below 100%.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 14-15, and 18-28 rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 & 22. The term "substantially" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP § 2173.05(b).

Claims 14-15, 18-21, and 23-28. These claims are rejected for being dependent upon rejected claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 20-21, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nyman et al., U.S. Patent App. Pub. No. 2005/0224369 A1 [hereinafter Nyman] in view of Schoen et al., High Speed Water Sterilization Using One-Dimensional Nanostructures, 10 Nano Letters 3628 (2010) [hereinafter Schoen], and Calarco et al., U.S. Patent App. Pub. No. 2002/0132103 A1 [hereinafter Calarco]. 
	Claim 10. The following references teach the claim. The prior art’s teachings and/or notes are noted after each claim limitation.
I. Nyman
A water sterilization device (device killing microorganisms; Nyman [0067]-[0069], fig. 1) comprising: 
a conduit including an inlet to provide entry of untreated water and an outlet to provide exit of treated water (electrolytic cell with inlet 1 and outlet 4; Nyman [0063], fig. 1); 
a porous electrode housed in the conduit and disposed between the inlet and the outlet, the porous electrode including an electrically conductive mesh (mesh electrodes; id.), and 
an insulating coating [ ] disposed to substantially cover an active surface of the electrically conductive mesh (Lead oxide, tin oxide, activated carbon, or graphite coating, which a person having ordinary skill in the art would have understood to at least substantially if not entirely cover the surface; Nyman [0035]-[0036], fig. 1); 
a counter electrode housed in the conduit and spaced apart from the porous electrode (anode 2 and cathode 3; id.); and 
an electrical source coupled to the porous electrode and the counter electrode to apply a voltage difference between the porous electrode and the counter electrode (means for imposing a voltage; Nyman claim 6), 
wherein the porous electrode includes pores (apertures; Nyman [0032]).
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
II. Nanostructures - Schoen
Nyman is silent on nanostructures coupled to a surface of the electrically conductive mesh.
Schoen teaches the use of a coat of silver nanowires attached to an electrode support in order to kill bacteria. Schoen p. 3628, fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the recited prior art’s device with Schoen’s nanowires in order to kill more bacteria. See id.
III. Conformal Coating – Calarco
Nyman does not explicitly teach an insulating coating conformally disposed.
However, Calarco teaches an apparatus comprising conformal coatings 68 which at least substantially cover the object to allow the free flow of fluid. Calarco [0033], figs. 4-5 & 9-11.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s device with Calarco’s apparatus comprising conformal coatings with substantial coverage to allow the free flow of fluid.
IV. Pore size – Schoen
Nyman is silent on a pore size of 5-400 microns.
However, Schoen teaches that pores “in the range of tens to hundreds of micrometers, much larger than the length scale of bacteria, [ ] prevents the device from mechanically clogging during use.” Schoen p. 3628. The most “tens of micrometers” can be would be 99 micrometers and the least “hundreds of micrometers” can be is 200 micrometers, leading to a conservative range of 99-200 micrometers.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s device with Schoen’s pore size range to yield the predictable result of preventing the device from mechanically clogging during use.

Claim 20. The water sterilization device of claim 10, wherein the pores are sized in a range of 30-300 micrometers (rejected for similar reasons stated in claim 10).

Claim 21. The water sterilization device of claim 10, wherein the porous electrode has a porosity of 0.1-0.95 (20-75%). Nyman [0037].

Claim 27. This claim is rejected for similar reasons stated in the claim 10 rejection.

Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Nyman in view of Schoen and Calarco as applied to claim 10 above, and further in view of Sano, U.S. Patent No. 5,897,757.
Claims 14-15. Nyman does not explicitly teach (claim 14) the water sterilization device of claim 10, wherein the electrically conductive mesh is a copper mesh or (claim 15) the water sterilization device of claim 10, wherein the electrically conductive mesh is a stainless steel mesh.  
However, Nyman teaches that the porous structure may be formed of titanium and other suitable metals. Nyman [0033]-[0034].
Sano teaches the electrolysis of water to sterilize water. Sano col. 6 ll. 20-47, fig. 3. Sano teaches that a knitted or woven net of titanium, copper, and stainless steel are suitable metals for electrodes that sterilize water. Sano col. 6 ll. 1-7, fig. 3.
It therefore would have been obvious to a person having ordinary skill in the art before the time of the invention to have modified/substituted Nyman’s mesh metal such as titanium with Sano’s copper or stainless steel to yield the predictable result of having a metal suitable for an electrode that sterilizes water. See id.

Claims 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Nyman in view of Schoen and Calarco as applied to claim 10 above, and further in view of Bai et al., U.S. Patent App. Pub. No. 2004/0251215 A1 [hereinafter Bai].
Claims 18-19. Nyman does not explicitly teach (claim 18) the water sterilization device of claim 10, wherein the electrical source is an oscillating voltage source and (claim 19) the water sterilization device of claim 18, wherein the oscillating voltage source is configured to induce an alternating electric field at a frequency in a range of 1-1,000 kHz.
However, Bai teaches using a frequency of 400-40,000 Hz to form a strong ionization discharge. Bai abstract, [0006]-[0008], [0057], claim 1. Bai teaches such a strong ionization discharge forms active particles which kill more microorganisms. Bai abstract, [0004], [0013], [0025], claim 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s power to use an oscillating voltage source supplying 400-40,000 Hz to form a strong ionization discharge which forms active particles to kill more microorganisms. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s power with Bai’s oscillating voltage source supplying 400-40,000 Hz to yield the predictable result of having a suitable power source to power a sterilization device.

Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over Nyman in view of Schoen and Calarco as applied to claim 10 above, and further in view of Nyberg et al., U.S. Patent App. Pub. No. 2007/0108056 A1 [hereinafter Nyberg] and Kemner et al., U.S. Patent App. Pub. No. 2003/0075435 A1 [hereinafter Kemner].
Claim 26. Nyman is silent on the water sterilization device of claim 10, wherein the insulating coating has a thickness in a range of 100 nm to 10 micrometers. 
However, Nyberg teaches the use of partial insulator coatings 107c on electrodes. Nyberg [0017], [0052], figs. 3C-3C1. These coatings may be made from metal oxides such as aluminum oxide and may have a thickness of less than 100 microns. Id.
Kemner teaches that insulators between electrodes prevent a short circuit. Kemner [0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s device with Nyberg’s thickness of less than 100 microns in order to prevent a short circuit.

Claims 22 and 24-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Nyman in view of Schoen, Calarco, and Hashimoto et al., JP H07-088474 A. A machine translation was used for Hashimoto et al. [hereinafter Hashimoto].
Claim 22. This claim is rejected for similar reasons as claim 10 with the following addition.
Nyman is silent on a filtration unit downstream from the outlet of the conduit.
However, Hashimoto teaches feeding water from an electrolytic cell to a reverse osmosis unit makes deionized water. Hashimoto abstract, [0016], fig. 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Hashimoto’s reverse osmosis unit to make deionized water.

Claim 24. The water sterilization device of claim 22, wherein the porous electrode includes pores sized in a range of 5 micrometers to 1 mm (rejected for similar reasons stated in the claims 10 and 22 rejections).  

Claim 25. The water sterilization device of claim 22, wherein the filtration unit is a reverse osmosis unit (rejected for similar reasons stated in the claim 22 rejection).  

Claims 23 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Nyman in view of Schoen, Hashimoto, and Calarco as applied to claim 22 above, and further in view of Nyberg and Kemner.
Claim 23. The water sterilization device of claim 22, wherein the insulating coating has a thickness in a range of 100 nm to 10 micrometers (rejected for similar reasons stated in the claims 10 and 26 rejections).  

Claim 28. The water sterilization device of claim 22, wherein the insulating coating comprises one of a metal oxide, silicon oxide, a carbide, a boride, a nitride, or a silicide (rejected for similar reasons stated in the claims 10 & 27 rejections).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HO-SUNG CHUNG/
Examiner, Art Unit 1794